Case 4:20-cv-00672 Document 11-5 Filed on 10/08/20 in TXSD Page 1 of 4




               EXHIBIT E
   Case 4:20-cv-00672 Document 11-5 Filed on 10/08/20 in TXSD Page 2 of 4


From:               Melissa Goins
To:                 Yvonnilda Muniz
Cc:                 Erik Nichols
Subject:            Re: Plumber/HCDE
Date:               Friday, September 25, 2020 4:31:29 PM


Yvonnilda,

We’re agreeable to another week extension if need be.

Are you able to send the written responses and then provide the medical records when they are
received?

Thank you,

Melissa

On Fri, Sep 25, 2020 at 4:14 PM Yvonnilda Muniz <ygmuniz@outlook.com> wrote:


  Melissa -

   Turns out, I do need additional time. I am still waiting on the medical records. I don’t
  know why it is taking so long to receive them.   

  Thanks for understanding.

  Yvonnilda



  Yvonnilda Muñiz

  LAW OFFICE OF YVONNILDA MUNIZ, P.C.
  P.O. BOX 92018
  AUSTIN, TX 78709
  OFFICE: 512.288.4279/512.633.9944
  FAX: 888.398.8808
  EMAIL: ygmuniz@outlook.com

  CONFIDENTIALITY STATEMENT: This message and all attachments are confidential and may be protected by
  the attorney-client and other privileges. Any review, use, dissemination, forwarding, printing, copying, disclosure
  or distribution by persons other than the intended recipients is prohibited and may be unlawful.  Please delete
  this message and any copy of it (in any form) without disclosing it. If you believe this message has been sent to
  you in error, please notify the sender by replying to this transmission. Thank you for your cooperation.




           On Sep 18, 2020, at 2:15 PM, Melissa Goins <mgoins@kbslawgroup.com>
Case 4:20-cv-00672 Document 11-5 Filed on 10/08/20 in TXSD Page 3 of 4


   wrote:

   Yvonnilda,

   Yes, a week extension is agreed upon. If you need additional time, please let us
   know.

   Thank you!

   Melissa M. Goins, Attorney
   Karczewski | Bradshaw | Spalding
   3700 Buffalo Speedway, Suite 560
   Houston, Texas 77098
   Office: (713) 587-9482
   Cell: (941) 223-6361
   Fax: (888) 726-8374
   mgoins@kbslawgroup.com

   From: Yvonnilda Muniz <ygmuniz@outlook.com>
   Sent: Friday, September 18, 2020 11:58 AM
   To: Melissa Goins <mgoins@kbslawgroup.com>; Erik Nichols
   <enichols@kbslawgroup.com>
   Subject: Plumber/HCDE

   Melissa -

   This is to confirm our conversation this morning regarding a week's extension until
   Sept. 25, 2020 to submit Plaintiff’s responses to HCDE’s First Requests for
   Admissions, First Set of Interrogatories and Requests for Production of Documents.

   I appreciate the offer to extend the response deadline even further if needed but am
   hoping it won’t be needed.

   If this was not your understanding of our conversation, please let me know.

   Have a great weekend.

   Yvonnilda

   Yvonnilda Muñiz

   LAW OFFICE OF YVONNILDA MUNIZ, P.C.
   P.O. BOX 92018
   AUSTIN, TX 78709
   OFFICE: 512.288.4279/512.633.9944
   FAX: 888.398.8808
   EMAIL: ygmuniz@outlook.com

   CONFIDENTIALITY STATEMENT: This message and all attachments are confidential and may
     Case 4:20-cv-00672 Document 11-5 Filed on 10/08/20 in TXSD Page 4 of 4


        be protected by the attorney-client and other privileges. Any review, use, dissemination,
        forwarding, printing, copying, disclosure or distribution by persons other than the intended
        recipients is prohibited and may be unlawful.  Please delete this message and any copy of it (in
        any form) without disclosing it. If you believe this message has been sent to you in error,
        please notify the sender by replying to this transmission. Thank you for your cooperation.



--

Melissa Goins
Karczewski Bradshaw Spalding
3700 Buffalo Speedway, Suite 560
Houston, Texas 77098
713.535.9320 (Office)
888.726.8374 (Fax)
